DETAILED ACTION
This communication is in response to the Arguments and Amendments filed on 12/28/2020 and 01/27/2021. Claims 1-4, 7-10, 13-16 and 19-24 are pending and have been examined. 
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Response to Amendment and Arguments
The Applicant has amended the independent claims by canceling the “create…” and adding the limitation of “ the interface manager configured to: evaluate correspondence of the candidate response and the identified interrogatory; and in 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 13, 14, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2014/0006012) in view of Liu (US 2015/0074112) in view of Cook (US 2015/0039536).
As to claim 1, 7, and 13, Zhou teaches a computer system comprising: 
a processing unit operatively coupled to memory (see [0030], processing unit 302); 

a natural language (NL) manager to observe the electronic communication (see [0031], where natural language question process component 310 performs action of receiving, analyzing and gathering evidence); 
an analyzer to identify content of the observed communication, including identification of a interrogatory present within the identified content (see [0031], natural language question process component 310, and see [0017], where question type is determined); 
the analyzer to apply natural language processing (NLP) to the identified interrogatory (see [0017], where query understanding takes place using grammar based analysis), including: 
parse the identified interrogatory into two or more grammatical components (see [0018], parsing takes place within the analysis above and see sample parsed components in Figure 1, element 110 where noun phrases, words, named entities is identified); and 
map the identified intent to a content source (see [0021], where content source is identified from search result pages); and 

identify a candidate response including the response content, wherein the response output includes an answer to the identified interrogatory (see [0022], answer of 118 is provided to the user and see Figure 4, step 412).  
 However, Zhou does not specifically teach utilize the parsed components to identify an intent of the interrogatory, wherein the intent correlates to a meaning of the interrogatory; 
Liu does teach an analyzer to identify content of the observed communication, including identification of a interrogatory present within the identified content (see [0045], where question is determined based on a question word in the text question);
utilize the parsed components to identify an intent of the interrogatory, wherein the intent correlates to a meaning of the interrogatory (see [0023], where semantic category and feature information determined with respect to the question); 
analyze the identified intent (see [0025], where semantic category is determined if existing in preset multimedia), including
map the identified intent to a content source (see [0049], where multimedia information is mapped to a keyword in the question, where multimedia includes various content sources, such as image and video sharing sites).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the question and response as taught by Zhou with the intent determination as taught by Liu in order to 
However, Zhou in view of Liu does not specifically teach an interface manager, operatively coupled to the analyzer, the interface manager to, in response to negative feedback to the response: create a secondary interrogatory further defining the identified intent; map the further defined identified intent to the content source; determine secondary response content within the content source related to the secondary interrogatory; and output a secondary response including the secondary response content, wherein the secondary response output includes a second answer to the secondary interrogatory.
Cook teaches an interface manager (see Figure 3 QA system Pipeline 300 which comprises question disambiguation logic 396), operatively coupled to the analyzer *See Figure 1, where QA system pipeline is part of QA system of 104), the interface manager configured to: 
evaluate correspondence of the candidate response and the identified interrogatory (see [0083], where candidate answers to determine if the implied context of the input question need to be clarified) ; and 
in response to non-correspondence of the candidate response and the identified interrogatory (see [0084], where a determination is made as to whether clarification of the implied question is needed based on multiple potentially correct candidate answers for the input question and see [0085], where clarification s determined to be needed):  

determine secondary response content within the content source related to the secondary interrogatory (see [0086], where the candidate answers are updated based on user response and a final answer or ranked listing is generated); and 
output the secondary response content, wherein the secondary response content output includes an answer to the secondary interrogatory (see [0086], where the final answer or ranked listing are output to submitter).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the question and response as taught by Zhou in view of Liu with the interface manager evaluating the responses as taught by Cook in order to clarify unstructured questions (see Cook [0017]).
As to claim 7 and 13, apparatus claim 1 and 7 and method claim 13 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed apparatus function. Accordingly claims 7 and 13 are similarly rejected under the same rationale as applied above with respect to the functions depicted by the system claim. Furthermore, Zhou teaches a program product in Figure 3, computer readable storage medium comprising instructions and see [0035]-[0036].


Furthermore, Zhou teaches wherein the response content includes two or more candidate responses (see [0022], where for one or more top ranked candidate answers), and further comprising the analyzer to apply a confidence score to each candidate response (see [0022], confidence levels assigned), rank the two or more candidate responses based on the applied confidence score (see [0022], where top ranked answers are assigned a confidence and subject to a threshold), and select at least one of the candidate responses as the response output based on the ranking (see [0022], answers exceeding the confidences are presented  and see Figure 4 , step 412).  

As to claim 19, 21, and 23, Zhou in view of Liu in view of Cook teach all of the limitations as in claim 1, 7, and 13, above.
Furthermore, Cook teaches wherein the secondary interrogatory clarifies a scope of the identified intent (see Figure 4A-4C,[0080]-[0082] where scope of “The first president” is being clarified between the “United States” and “Southern Baptist Church” which when selected will provide answer based on the clarifying question).

As to claim 20, 22, and 24, Zhou in view of Liu in view of Cook teach all of the limitations as in claim 1, 7, and 13, above.
.

Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2014/0006012) in view of Liu (US 2015/0074112) in view of Cook as applied in claim 1, 7, and 13, above  and further in view of Tran (US 2014/0278343).
As to claim 3, 9, and 15, Zhou in view of Liu in view of Cook teach all of the limitations as in claim 1, 7, and 13 above.
	However, Zhou in view of Liu does not specifically teach further comprising a content manager, operatively coupled to the analyzer, the content manager to convert the response output to a format of the observed electronic communication, and return the response output in the format in an associated natural language interface.  
 Tran does teach further comprising a content manager, operatively coupled to the analyzer, the content manager to convert the response output to a format of the observed electronic communication, and return the response output in the format in an associated natural language interface (see [0075], where server provides response data according to format with respect to computing device and modality).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the 

As to claim 4, 10, and 16, Zhou in view of Liu in view of Cook in view of Tran teach all of the limitations as in claim 3, 9, and 15, above.
Furthermore, Zhou teaches further comprising the content manager to create a link to the response within the content source, and attach the created link to the response output (see [0020], where search results can include a URL or IP address of content from result web page).  

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
02/01/2021